Citation Nr: 1424854	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  11-14 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an effective date prior to December 27, 2006 for the grant of service connection for generalized anxiety disorder. 

2. Entitlement to an effective date prior to December 27, 2006 for the grant of a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1965 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In September 2009, the Veteran perfected an appeal of the issue of entitlement to an increased disability rating for duodenal ulcer.  In a January 2011 letter, the Veteran's representative stated the Veteran "wishes to drop all appeals."  In a March 2011 letter, the Veteran requested to reinstate his appeal regarding the issues of entitlement to earlier effective dates for the grant of service connection for generalized anxiety disorder, and for the grant of a total disability rating based upon individual unemployability (TDIU).  In August 2011, the Veteran submitted a new claim seeking entitlement to an increased disability rating for duodenal ulcer, which was adjudicated by the RO in a March 2012 rating decision, and the Veteran has not expressed disagreement with that decision.  Accordingly, the issue of entitlement to an increased disability rating for duodenal ulcer is not currently before the Board.

Documents contained on the Virtual VA paperless claims processing system include records from the Social Security Administration (SSA), as well as treatment records from the VA Greenville Community Based Outpatient Clinic dated May 2010 to September 2013.  Other documents are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.  The Veterans Benefits Management System does not contain any relevant documents.

The issues of entitlement to service connection for a circulatory disorder, to include circulation problems, numbness, and blood clots, entitlement to service connection for a stomach scar as secondary to the service-connected duodenal ulcer, reopening a claim of service connection for hemorrhoids, and entitlement to an increased disability rating for a left clavicle and shoulder injury with arthritis have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 


FINDINGS OF FACT

1. A December 1974 rating decision denied entitlement to service connection for a nervous condition based on the determination that the evidence did not show that the Veteran's anxiety neurosis was incurred in or caused by his military service.  The Veteran did not file a notice of disagreement with the December 1974 rating decision, and no new and material evidence was received by the RO within one year of the issuance of the rating decision.

2. A February 2005 rating decision denied the Veteran's claim to reopen a claim of entitlement to service connection for an anxiety disorder based on the determination that new and material evidence had not been received.  The Veteran did not file a notice of disagreement with the February 2005 rating decision, and no new and material evidence was received by the RO within one year of the issuance of the rating decision.

3. The Veteran submitted a statement on December 27, 2006 seeking to reopen his claim of entitlement to service connection for a mental condition, and seeking entitlement to a TDIU.  

4. VA did not receive a claim for a TDIU, either formally or informally, before December 27, 2006.


CONCLUSIONS OF LAW

1. The criteria for an effective date prior to December 27, 2006 for service connection for generalized anxiety disorder have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.155, 3.400 (2013).

2. The criteria for an effective date prior to December 27, 2006 for TDIU have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.155, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided pre-adjudication VCAA notice by letters dated in September 2008, March 2009, and April 2009.  The Veteran was notified of the evidence needed to substantiate his claims to reopen service connection and for TDIU, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims.

In cases where a compensation award has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required, because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. 473; see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because service connection for an acquired psychiatric disorder and entitlement to TDIU have already been granted, VA's VCAA notice obligations with respect to those issues are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  

Further, the Board finds that all necessary development of these downstream earlier effective date claims has been accomplished and, therefore, that appellate review of these claims may proceed without prejudicing the Veteran.  

Legal Criteria

The statutory guidelines for the determination of an effective date of an award are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400.

In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a).  Any communication or action indicating an intent to apply for one or more VA benefits may be considered an informal claim. 38 C.F.R. § 3.155.  Under 38 C.F.R. § 3.155(a), the veteran or a representative of the veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An informal claim must identify the benefit sought, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

An "application" is used synonymously with "claim" and defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).

A rating decision becomes final and binding if the veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).

The U.S. Court of Appeals for Veterans Claims held in Sears v. Principi that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  16 Vet. App. 244, 248 (2002).  In order for the veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of the claim, as a collateral attack.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  

The U.S. Court of Appeals for the Federal Circuit has determined that, even when a veteran has a claim to reopen, "he cannot obtain an effective date earlier than the reopened claim's application date."  Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir., 2005) (indicating that "no matter how [the veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").

Analysis

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

      Service Connection for Generalized Anxiety Disorder

In a July 2010 rating decision, the RO granted service connection for generalized anxiety disorder and TDIU, with an effective for both of December 27, 2006.  The Veteran contends he is entitled to an earlier effective date for the grant of service connection for generalized anxiety disorder because he was discharged from service in part due to a mental condition, and because he filed numerous claims seeking service connection for a mental disorder since his separation from service.  See, e.g., October 2010 notice of disagreement.

The Veteran filed his first claim of service connection for a mental disorder, claimed as emotionally unstable personality, in July 1969.  In a February 1970 rating decision, the RO denied entitlement to service connection for a psychiatric disability because no psychiatric disabilities were found upon VA examination.

In October 1970, the Veteran submitted a statement seeking service connection for the "emotional unbalanced condition" which he stated was a disability at the time of his discharge from service.  Although the Veteran did not specifically express disagreement with the February 1970 decision, or a desire to appeal, additional evidence was received by the RO, including the report of a December 1970 hospitalization wherein he was diagnosed with a sociopathic personality.  Thus, although a notice of disagreement was not received, the Board finds that, pursuant to 38 C.F.R. § 3.156(b), the earlier rating decision was not final, and reconsideration of the claim was warranted.

In a December 1974 rating decision, the RO noted that the Veteran had been hospitalized in 1974 with a diagnosis of anxiety neurosis.  In a November 1974 statement, a VA neuropsychiatrist opined that after reviewing the Veteran's service treatment records, as well as the Veteran's VA treatment records, it was his opinion "that the service diagnosis of emotionally unstable personality was correct and that the [V]eteran did not actually have an anxiety neurosis incurred in service."  Based on the VA neuropsychiatrist's negative nexus opinion, the RO denied entitlement to service connection for a nervous condition in the December 1974 rating decision.  The Veteran did not submit a notice of disagreement with the December 1974 rating decision, nor was new and material evidence submitted within one year.  As such, the December 1974 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Claims to reopen his claim of entitlement to service connection for a mental disorder were denied in September 1981, October 1989, and March 1998 rating decisions, based on the determinations that new and material evidence had not been submitted.  The Veteran did not submit a notice of disagreement with any of these rating decisions, and new and material evidence was not submitted within one year of each of these rating decisions.  As such, each became final.

In May 2004, the Veteran submitted a statement seeking to reopen his claim of service connection for a mental condition.  In a February 2005 the RO denied reopening the Veteran's claim for an anxiety disorder, finding that new and material evidence of an anxiety disorder or any mental condition that could be related to the Veteran's service had not been submitted.  The Veteran did not submit a notice of disagreement with the February 2005 rating decision, and new and material evidence was not received by the RO within one year of that rating decision.  As such, the February 2005 rating decision became final.

VA received a statement from the Veteran on December 27, 2006 seeking to reopen his claim of service connection for a mental condition, and in the July 2010 rating decision the RO granted service connection effective the date of the reopened claim, December 27, 2006.

The Board finds that December 27, 2006 is the earliest possible effective date for which the Veteran can receive the grant of service connection for generalized anxiety disorder.  Although the Veteran did file his original claim of service connection at the time of his discharge in July 1969, because the December 1974 rating decision which denied the original service connection claim became final, as discussed above, an effective date of the date following separation from active service cannot be granted. 

Further, although the Veteran has indicated he believes he should have been service connected for a psychiatric disability since his discharge from service, see, e.g., October 2010 statement, the Veteran has not alleged CUE in the final December 1974 decision.  CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  

Although the Veteran did file multiple claims over the years seeking to reopen his claim of service connection for a mental disorder, the rating decisions denying the reopening of the claim each became final, as discussed above. 

In multiple statements, the Veteran has indicated his belief that his prior claims were denied because VA did not have a copy of the psychological evaluation performed during service immediately prior to the Veteran's discharge.  See, e.g., October 2011 statement; May 2010 statement; June 1994 statement.  In March 2012, the Veteran submitted a photocopy of the May 1969 narrative summary of the Veteran's psychiatric evaluation for separation from service, performed at Wright-Patterson Air Force Base.  However, this evaluation report was previously of record, as it was included with the Veteran's service treatment records, and therefore was considered by VA when deciding the original service connection claim.  See 38 C.F.R. § 3.156(c).

Thus, because the Veteran did not timely appeal the earlier decisions denying his claim for service connection and his claims to reopen, and filed the petition to reopen which was subsequently granted on December 27, 2006, this is the earliest possible effective date he can receive for the eventual grant of service connection for generalized anxiety disorder.  See Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007); McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (indicating a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability, but conversely, a claim which has become final and binding in the absence of an appeal does not remain pending and subject to an earlier effective date).

For these reasons, the Board finds that the preponderance of the evidence is against the claim for an effective date earlier than December 27, 2006 for the grant of service connection for generalized anxiety disorder.  Because the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Accordingly, the claim is denied.

      TDIU

The Veteran also contends he should be granted an effective date prior to December 27, 2006 for the grant of a TDIU.  See March 2011 statement.

The Board finds that the Veteran did not file a claim, either formal or informal, for TDIU prior to his December 27, 2006 statement.  As discussed above, any communication or action indicating an intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155.  Although the Veteran mentioned in two prior statements that he was not working, see June 1997 statement and July 1997 statement, the Veteran did not indicate an intent to apply for a TDIU, or that he was not working because of his then service-connected disabilities.  To the extent he may have implied he was unable to work due to psychiatric disability and/or alcohol abuse, the Board notes that service connection for both a psychiatric disorder and for alcohol abuse was denied in the unappealed 1998 rating decision.  Thus, TDIU could not be awarded at that time based industrial impairment resulting from psychiatric impairment or alcohol abuse as a matter of law.

Further, even if a prior statement by the Veteran were to be considered an informal claim for TDIU under 38 C.F.R. § 3.155, the effective date for TDIU cannot be earlier than the date the Veteran's entitlement to TDIU arose.  Here, the Veteran was awarded TDIU based on occupational impairment resulting from his service-connected anxiety disorder.  As the effective date of service connection for generalized anxiety disorder is December 27, 2006, the award of TDIU cannot be prior to that date.  38 C.F.R. § 3.400.  

For these reasons, the Board finds that the preponderance of the evidence is against the claim for an effective date earlier than December 27, 2006 for the grant of a TDIU.  Because the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Accordingly, the claim is denied.



ORDER

Entitlement to an effective date prior to December 27, 2006 for the grant of service connection for generalized anxiety disorder is denied.

Entitlement to an effective date prior to December 27, 2006 for the grant of a TDIU is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


